Case 0:20-cv-61912-DPG Document 14-2 Entered on FLSD Docket 10/09/2020 Page 1 of 11
                                                                    Exhibit 2
Case 0:20-cv-61912-DPG Document 14-2 Entered on FLSD Docket 10/09/2020 Page 2 of 11
Case 0:20-cv-61912-DPG Document 14-2 Entered on FLSD Docket 10/09/2020 Page 3 of 11
Case 0:20-cv-61912-DPG Document 14-2 Entered on FLSD Docket 10/09/2020 Page 4 of 11
Case 0:20-cv-61912-DPG Document 14-2 Entered on FLSD Docket 10/09/2020 Page 5 of 11
Case 0:20-cv-61912-DPG Document 14-2 Entered on FLSD Docket 10/09/2020 Page 6 of 11
Case 0:20-cv-61912-DPG Document 14-2 Entered on FLSD Docket 10/09/2020 Page 7 of 11
Case 0:20-cv-61912-DPG Document 14-2 Entered on FLSD Docket 10/09/2020 Page 8 of 11
Case 0:20-cv-61912-DPG Document 14-2 Entered on FLSD Docket 10/09/2020 Page 9 of 11
Case 0:20-cv-61912-DPG Document 14-2 Entered on FLSD Docket 10/09/2020 Page 10 of 11
Case 0:20-cv-61912-DPG Document 14-2 Entered on FLSD Docket 10/09/2020 Page 11 of 11
